Citation Nr: 1234775	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  07-36 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an initial rating in excess of 10 percent for left knee mild sclerosis with cortical thickening, degenerative joint disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

This matter was previously before the Board in April 2009 and in August 2011 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Rating Left Knee Disability

In a September 2011 rating decision, the RO granted the Veteran entitlement to service connection for left knee (proximal tibial) mild sclerosis with cortical thickening, degenerative joint disease, evaluated as 10 percent disabling effective from April 2004.  On August 9, 2012, VA received a notice of disagreement with the September 2011 rating decision.  As the Veteran's correspondence expressed a disagreement with the assigned evaluation, and it was received by the RO within one year of the September 2011 rating decision, a statement of the case (SOC) must be issued.  Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).


TDIU

The Veteran's combined disability was evaluated as 60 percent disabling from April 2004, 100 percent disabling from July 15, 2008 through December 31, 2010, 50 percent disabling from January 1, 2011 through September 15, 2011, and 80 percent disabling from September 16, 2011. 

As noted above, the Veteran has expressed disagreement with the rating of his left knee disability, and an SOC must be issued on that issue.  The rating period for the left knee disability includes the rating period from January 2011 through September 15, 2011, when the Veteran's combined evaluation was 50 percent, less than the criteria for TIDU under 38 C.F.R. § 4.16(a).  Thus, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the issue of entitlement to an initial rating in excess of 10 percent for left knee mild sclerosis with cortical thickening, degenerative joint disease.  Therefore, the issue of entitlement to TDIU must also be remanded.  When adjudicating the Veteran's claim for entitlement to TDIU, the RO should consider both schedular criteria (38 C.F.R. § 4.16(a)) and extraschedular criteria (38 C.F.R. § 4.16(b)).


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a Statement of the Case as to the issue of entitlement to an initial rating in excess of 10 percent for left knee mild sclerosis with cortical thickening, degenerative joint disease.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board. See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board. 

2.  Thereafter, regardless of whether the Veteran files a substantive appeal on the issue of entitlement to an initial rating in excess of 10 percent for left knee mild sclerosis with cortical thickening, degenerative joint disease, readjudicate the issue of entitlement to TDIU with consideration of both a schedular basis (38 C.F.R. § 4.16(a)) and extraschedular basis (38 C.F.R. § 4.16(b)).


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


